DETAILED ACTION
This Non-Final Office Action is in response to the originally filed claims and specification [September 24, 2019].
Claim 1 is currently pending and has been considered below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed towards an abstract idea without significantly more or transformed into a practical application. 
Claim 1 is directed towards receiving a first user attributes and transaction attributes, receiving from a second user attributes and a bid corresponding to the transaction attributes, receive an acceptance of the bid, create a contract including components of the first user attributes, second user attributes, and transaction attributes, and store some of the components on the blockchain-based ledger. The claim is describing a transaction between a customer and a service provider and having a contract in terms of an accepted bid. Further, the originally filed specification [51-57] describes the claimed invention in further context with regards to a specific contract in terms of service contracts, having a prospective service provider bid for the request, and fulfilling the transaction through progress elements within the blockchain. While the originally filed specification is more specific, the context provides the type of transaction and further describes that the invention is directed towards a business process (request for service/bids and contract negotiations) with a legal obligation/contract.  
Step 2(a)(II) considers the additional elements of the claim in terms of transforming the abstract idea into a practical application. The additional elements of the claim are processor, memory, storage medium for storing instructions for execution, and storing some of the components on a blockchain-based ledger. The processor, memory, and storage medium are described in the originally filed specification figures 3, 4, and paragraphs [40-44 and 74-76]. The computer elements are performing their intended function within generic technological aspects (memory to store, processor to execute instructions, storage medium to store instructions). In terms of the blockchain-based ledger that is storing some of the components, the originally filed specification describes the blockchain ledger in paragraphs [29-37]. The blockchain, as claimed and described, is merely describing a generic blockchain ledger to implement the abstract idea. There is no transformation of the technological element beyond using the blockchain to store some component within the ledger. Based on the considered passages and figures, the computer elements (processor, memory, storage medium, and blockchain-based ledger) are merely describing generic technological elements implementing the abstract idea. There is no transformation of the 
Step 2(b) considers the additional elements of the claim in terms of being significantly more than the identified abstract idea. The additional elements of the claim are processor, memory, storage medium for storing instructions for execution, and storing some of the components on a blockchain-based ledger. The consideration follows the same considered passages and figures discussed above for step 2(a)(II). Based on the considered passages and figures, the computer elements (processor, memory, storage medium, and blockchain-based ledger) are merely describing generic technological elements implementing the abstract idea. The additional elements are not significantly more than the identified abstract idea. Refer to MPEP 2106.05(f) and 2106.05(h).
Claim 1 is describing an abstract idea without significantly more or transformed into a practical application. Therefore, claim 1 is rejected under 35 USC 101 for being directed towards non-patent eligible subject matter. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wheeler et al [2019/0102850], hereafter Wheeler.
Regarding claim 1, Wheeler discloses a system comprising: at least one processor; and at least one storage medium for storing instructions for execution by the at least one processor for causing the system to (Paragraphs [73-79]; Wheeler discloses the system elements of processor, :  
receive from a first user device first user attributes and transaction attributes (Fig 1, 4, and paragraphs [57-59]; Wheeler discloses a blockchain negotiation system that a consumer sends through the blockchain a request for service that includes conditions (interpreted as transaction attributes). Wheeler further discloses [47-50] different data collections and user information gathered from sensors and blockchain ledgers consumer elements such as free time, location, and desires/requirements that are used within the automated broker (interpreted as user attributes).); 
receive from a second user device second user attributes and a bid corresponding to the transaction attributes (Fig 1, 4, and paragraphs [58-63]; Wheeler discloses that once the customer request for service is broadcast through the blockchain service provides can provide offers to the customer and have auto negotiation based on inventory levels and other merchant aspects (interpreted as second user attributes).); 
receive from the first user device an acceptance of the bid (Paragraphs [66-72]; Wheeler discloses that the consumer and merchant/service provider reach a consensus or agreement for the service.); 
create a contract including components of the first user attributes, second user attributes and the transaction attributes (Paragraphs [60-72]; Wheeler discloses that the consumer and merchant/service provider reach a ; and 
store some of the components on a blockchain-based ledger (Fig 1, 4, and paragraphs [60-73]; Wheeler discloses different stages of the process are stored and broadcast through the blockchain ledger including the request, service provider, acceptance, and fulfillment of the smart contract.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tummuru et al [2018/0082256] (employment/hiring system that stores verification and identification information of candidates within blockchain in terms of employment/identity checks);
Chessell et al [2018/0285979] (blockchain smart contract between a customer and service provider);
Sher et al [2018/0322597] (contractor transactions using blockchain with a brokerage that has aspects of job/transaction requirements, bids, and smart contracts);
Wang et al “Human Resource Information Management Model based on Blockchain Technology” IEEE Symposium on Service-Oriented System Engineering (2017) (state of the prior art in terms of transaction based hiring/employment using blockchain as described in originally filed specification);
Zielinski, Dave, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHASE LAKHANI whose telephone number is (571)272-5687. The examiner can normally be reached M-F 730am - 5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 





/A.C.L./Examiner, Art Unit 3689                                                                                                                                                                                                        
/PAUL R FISHER/Primary Examiner, Art Unit 3689